Citation Nr: 0317527	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-18 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right leg 
muscle strain (claimed as blood clots).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

A personal hearing before the undersigned Veterans Law Judge 
was held at the RO in April 2002.

Pending before the RO are claims of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder due to sexual assault, and to 
a total disability rating for compensation purposes based on 
individual unemployability (TDIU).


REMAND

This claim must be remanded so that the RO may review its 
merits in the light of new evidence that was developed after 
the veteran perfected her appeal.  The RO has not considered 
this evidence previously.

The new evidence is the report of a VA examination of the 
muscles that was performed in March 2003.  This examination 
was obtained by the Board pursuant to authority granted to it 
by 38 C.F.R. § 19.9(a)(2) (2002), a final rule that went into 
effect on February 22, 2002.

However, the Circuit Court of Appeals for the Federal Circuit 
has held recently that when the Board obtains new evidence in 
this manner, the claimant has a right, unless waived, to have 
that evidence reviewed by the agency of original jurisdiction 
before the Board renders a decision on the claim.  See 
Disabled American Veteran, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1346-48 (Fed. Cir. 2003).  

The veteran has not waived this right with respect to the 
March 2003 VA examination report.  Therefore, the claim must 
be remanded to the RO for review of this evidence.  After 
that review, the RO should issue either a rating decision 
granting the claim or a supplemental statement of the case.

The Board notes that at the April 2002 hearing before the 
undersigned, the veteran presented additional evidence - - a 
lay statement and a private medical report - -with a waiver 
of initial RO consideration thereof.  See 38 C.F.R. 
§ 20.1304(c) (2002).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  Any notice 
given, or other action taken, by the RO 
pursuant to the VCAA must comply with the 
holding of Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1346-48 (Fed. Cir. 2003).

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of right 
leg muscle strain.  The RO should review 
the merits of the claim in the light of 
the report of the March 2003 VA 
examination as well as all evidence that 
is added to the record since the October 
2001 Supplemental Statement of the Case 
was issued.  The RO should issue the 
veteran either a rating decision granting 
the claim or a supplemental statement of 
the case.  The veteran and her 
representative should then be given an 
adequate period of time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


